Citation Nr: 0111537	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  97-26 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a temporary total rating based on a 
hospitalization from April to May 1994, under the provisions 
of 38 C.F.R. § 4.29.

3.  Entitlement to an initial evaluation in excess of 50 
percent for the service-connected post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to March 
1969.

This matter arose from a May 1996 rating action of the 
Phoenix, Arizona, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for PTSD and diabetes mellitus (which was found to 
be not well grounded).  In June 1998, the veteran testified 
before a hearing officer at the RO; in January 1999, the 
hearing officer issued a decision which granted service 
connection for PTSD, assigning this disorder a 30 percent 
disability evaluation effective April 1, 1992.  In June 1999, 
a rating action was issued which increased the evaluation 
assigned to the PTSD to 50 percent, effective March 25, 1999.  
This rating action also denied entitlement to a temporary 
total rating pursuant to 38 C.F.R. § 4.29.  In October 1999, 
the veteran testified at another personal hearing at the RO; 
in November 1999, the hearing officer made the effective date 
for the award of the 50 percent disability evaluation for the 
service-connected PTSD April 1, 1992.  Again, entitlement to 
benefits pursuant to 38 C.F.R. § 4.29 were denied.  In 
February 2001, the veteran testified before a member of the 
Board of Veterans' Appeals (Board) sitting at the Phoenix, 
Arizona, RO.

During the recent hearing before the undersigned Board 
Member, the veteran indicated that he was seeking to reopen 
his claim for service connection for multiple joint 
arthritis, an earlier effective date for the award of service 
connection for PTSD, and a total rating based on individual 
unemployability due to service-connected disabilities.  These 
claims are hereby referred to the RO for appropriate action.

It is noted that there are regulations pending concerning 
presumptive service connection for diabetes mellitus as due 
to exposure to Agent Orange.  If enacted, the veteran may 
reopen his claim for service connection for diabetes mellitus 
on this basis.

The issue of entitlement to an initial evaluation in excess 
of 50 percent for the service-connected PTSD will be subject 
to the attached remand.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus was not present during 
service or for many years thereafter, and there is no medical 
evidence of a nexus between the veteran's diabetes and his 
period of active duty.

2.  The veteran was hospitalized at a VA medical center from 
April 22, 1994 to May 13, 1994, for evaluation and treatment 
of non-service-connected marijuana dependence; he was not 
treated for a service-connected disability, including PTSD, 
during that time.


CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus was not present in 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (2000).

2.  The criteria for a temporary total rating based on a 
hospitalization from April 22, 1994, to May 13, 1994, have 
not been met.  38 C.F.R. § 4.29 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes VA 
examination reports, all of which the Board finds to be 
adequate for rating purposes, as well as numerous treatment 
records.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for diabetes mellitus 
and entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.29.  The Board concludes that the discussions 
in the rating decision, statement of the case, supplemental 
statements of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefits sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claims for service connection for diabetes mellitus 
and a temporary total rating based on a hospitalization from 
April to May 1994, under the provisions of 38 C.F.R. § 4.29, 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review of the claims for service connection and a 
temporary total rating.

I.  Service connection for diabetes 
mellitus

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war and diabetes mellitus becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).

A review of the veteran's service medical records relating to 
his period of active service from January 1965 to March 1969 
is negative for any complaints or findings relating to 
diabetes mellitus.  Urinalyses performed during the January 
1965 entrance examination and during the February 1969 
separation examination were negative for the presence of 
sugar.  

Private records from January and March 1977 included the 
reports of urinalyses, which were also negative for sugar.

The veteran was examined by VA in September 1984.  It was 
noted that a urine test that had been performed as part of a 
1980 Agent Orange examination had been negative for glucose.  
This examination also noted that his serum glucose was within 
normal limits.  During a June 1990 VA examination the 
veteran's serum glucose level was 98 (normal was noted to 
range between 71 and 110).  Diabetes mellitus was not 
diagnosed.  A VA outpatient treatment record dated January 
23, 1996 contains a notation that the veteran's diabetes 
mellitus was a newly diagnosed disorder.

The veteran underwent a VA examination in May 1996.  He 
reported having hyperglycemia in the 1970's.  He noted that 
his blood sugar had been 370 in November 1995 and that he was 
now taking medication.  The objective examination found 
hypesthesia to light touch and pinprick in a stocking 
distribution.  The impression was Type II diabetes mellitus 
with sensory peripheral neuropathy.

The veteran testified at a personal hearing at the RO in June 
1998.  He stated that his diabetes was first diagnosed in the 
1970's.  He also claimed that he had suffered head injuries 
in service that had resulted in diabetes insipidus.  At the 
February 2001 Travel Board hearing, the veteran reiterated 
his contention that he suffered from diabetes either as a 
result of exposure to Agent Orange or from repeated head 
trauma during service.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for diabetes 
mellitus is not warranted.  There is no indication that the 
veteran suffered from this disorder during service.  The 
entrance and separation examinations both noted that his 
urine was negative for glucose and the service medical 
records are entirely negative for any findings suggestive of 
diabetes.  In reviewing the post-service medical evidence, 
the Board finds no indication of diabetes until 1996, 
approximately 27 years after service, and there is no medical 
evidence or opinion that suggests a causal link between 
diabetes and service. 

The veteran has also alleged that numerous head injuries in 
service resulted in the development of diabetes mellitus.  As 
already noted, the medical evidence of record does not show 
diabetes during service or for many years thereafter.  The 
service medical records do not corroborate his claims of over 
20 periods of unconsciousness secondary to head injuries in 
service and, in any evident, there is no medical evidence or 
competent opinion linking diabetes to claimed remote head 
trauma.  While the veteran has claimed that this condition 
developed in the 1970's, urinalyses performed in January and 
March 1977 were negative for sugar, VA examinations conducted 
in September 1984 and June 1990 were negative for diabetes, 
and the objective evidence does not show a diagnosis of 
diabetes until 1996.  Moreover, the veteran has not indicated 
the existence of any objective evidence that would suggest a 
causal link between diabetes and his period of service.  

In view of the foregoing, service connection for diabetes 
mellitus is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim for service 
connection for diabetes mellitus must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  Entitlement to a temporary total 
evaluation pursuant to 38 C.F.R. § 4.29

According to the applicable regulations, a total disability 
rating will be assigned without regard to other provisions of 
the rating schedule when it is established that a service-
connected disability has required hospital treatment in a 
Department of Veterans Affairs (DVA) or an approved hospital 
for a period in excess of 21 days or hospital observation at 
DVA expense for a service-connected disability for a period 
in excess of 21 days.  38 C.F.R. § 4.29 (2000).  
Notwithstanding that hospital admission was for a disability 
not service-connected, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29(b) (2000).

In the instant case, the veteran was hospitalized at a VA 
facility between April 22 and May 13, 1994; his presenting 
complaint was of marijuana dependence.  He had been scheduled 
to enter the PTSD program, but had continued to test positive 
for cannabis use.  The veteran indicated that he had engaged 
in recurrent binges of marijuana use; he stated that he had 
last smoked marijuana nine days before this admission.  He 
indicated that his use was a symptom of his PTSD.  The mental 
status examination noted that he was alert and talkative.  
His mood was euthymic, without lability.  His affect was 
generally appropriate.  There was no evidence of psychotic 
symptoms.  His thoughts were concrete but somewhat 
tangential; he could be redirected easily by the examiner.  
Mild irritability was displayed and he had a moderate amount 
of grandiosity.  He was not delusional but he did tend to 
exaggerate his accomplishments.  During his hospital stay he 
had difficulty with authority and rules; at times, he was 
oppositional and intimidating.  He was discharged on an 
irregular basis after threatening another patient.  Moreover, 
he did not appear to be motivated to get treatment for his 
substance abuse.

After a careful review of the evidence of record, the Board 
finds that a temporary total evaluation based on the 1994 VA 
hospitalization pursuant to 38 C.F.R. § 4.29 is not 
warranted.  The medical records pertaining to the April to 
May 1994 VA hospitalization in question do not show that the 
veteran was admitted or treated for a service-connected 
disorder.  Specifically, he was admitted for evaluation and 
treatment for nonservice-connected marijuana dependence.  The 
veteran gave a history of smoking marijuana on a daily basis 
for 15 years.  He also indicated that he did not view his 
substance use as a problem and made it clear on admission 
that he was entering the substance abuse program because he 
believed it would help him to get into the PTSD program.  
While a history of PTSD was noted, there is no indication 
that the veteran received treatment for PTSD.  In fact, there 
is no notation  of any PTSD symptoms during the 
hospitalization.  Under these circumstances, the Board finds 
that the criteria for a temporary total evaluation pursuant 
to 38 C.F.R. § 4.29, based on the veteran's April to May 1994 
VA hospitalization, have not been met.

As the preponderance of the evidence is against the veteran's 
claim for a temporary total evaluation pursuant to 38 C.F.R. 
§ 4.29 (2000), the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.




ORDER

Service connection for diabetes mellitus is denied.

Entitlement to a temporary total rating based on a VA 
hospitalization from April 22, 1994, to May 13, 1994, under 
the provisions of 38 C.F.R. § 4.29, is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  Specifically, it is 
apparent that the veteran has received vocational 
rehabilitation from VA; however, these records are not in the 
claims folder.  Moreover, he indicated that he was receiving 
treatment for his PTSD at a VA facility; the last records in 
the file date from January 1998.  No attempt was made by the 
RO to ascertain if there are additional records available for 
review.  Finally, while the veteran was afforded a 
psychiatric examination in March 1999; in light of the fact 
that he has sought treatment for this disorder subsequent to 
this examination, and he has recently testified that his PTSD 
has increased in severity since that time, another 
examination to ascertain the current degree of severity of 
his PTSD is warranted.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the veteran's VA 
vocational rehabilitation folder and 
associate it with the claims file.

2.  The RO should contact the Carl T. 
Hayden VA Medical Center's Mental Health 
Clinic and request that they provide 
copies of the veteran's treatment records 
dated from January 1998 to the present.

3.  Once the above-requested development 
has been completed, the RO should afford 
the veteran a VA psychiatric examination 
in order to determine the current 
severity of his service-connected PTSD.  
All indicated tests should be 
accomplished.  The examiner is to provide 
a Global Assessment of Functioning (GAF) 
Score, or its narrative equivalent; the 
GAF score must refect the degree of 
impairment due solely to PTSD.  The 
claims folder, to include any records 
obtained in conjunction with this remand, 
must be made available to the examiner to 
review in conjunction with the 
examination, and the examiner is asked to 
indicate in the examination report that 
the claims folder has been reviewed.  A 
complete rationale for any opinion 
expressed must be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5. Thereafter, the RO should adjudicate 
the claim for the assignment of a rating 
in excess of 50 percent for PTSD, to 
include whether a staged rating is 
appropriate. Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the benefit sought on 
appeal is denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case and an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



